Name: Council Decision 2011/380/CFSP of 28Ã June 2011 amending Decision 2010/330/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ
 Type: Decision
 Subject Matter: European construction;  EU finance;  Asia and Oceania;  cooperation policy
 Date Published: 2011-06-29

 29.6.2011 EN Official Journal of the European Union L 169/27 COUNCIL DECISION 2011/380/CFSP of 28 June 2011 amending Decision 2010/330/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 14 June 2010, the Council adopted Decision 2010/330/CFSP (1) which extended the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (the Mission) for a further 24 months until 30 June 2012. The financial reference amount for the period from 1 July 2011 until 30 June 2012 is to be decided by the Council. (2) The mandate of the Mission is being carried out in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (3) Decision 2010/330/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/330/CFSP is hereby amended as follows: (1) Article 2(4) is replaced by the following: 4. The training activities shall take place in Iraq and in the region as well as in the Union. EUJUST LEX-IRAQ shall have offices in Brussels and Baghdad, including an antenna in Basra, in preparation for a possible office opening, subject to an appropriate decision to that effect. EUJUST LEX-IRAQ shall also have an office in Erbil (Kurdistan Region).; (2) in Article 11, paragraph 2 is replaced by the following: 2. The financial reference amount intended to cover the expenditure related to the Mission between 1 July 2011 and 30 June 2012 shall be EUR 27 250 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 28 June 2011. For the Council The President FAZEKAS S. (1) OJ L 149, 15.6.2010, p. 12.